Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 1 of 6 PageID 5864



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 ANTHONY LENNEN and BETH
 LENNEN,

                       Plaintiffs,

 v.                                                            Case No: 6:16-cv-855-Orl-41EJK

 MARRIOTT OWNERSHIP RESORTS,
 INC., MARRIOTT RESORTS TRAVEL
 COMPANY, INC., MARRIOTT
 RESORTS TITLE COMPANY, INC.,
 MVC TRUST OWNERS
 ASSOCIATION, INC., FIRST
 AMERICAN FINANCIAL
 CORPORATION, FIRST AMERICAN
 TRUST, FSB, FIRST AMERICAN
 TITLE INSURANCE COMPANY,
 ORANGE COUNTY FLORIDA and
 MARRIOTT RESORTS HOSPITALITY
 CORPORATION,

                       Defendants.
                                              /

                                              ORDER

        THIS CAUSE is before the Court on Marriott’s 1 Motion for Judgment on the Pleadings

 (Doc. 228), to which Plaintiffs filed a Response (Doc. 232), and Marriott filed a Reply (Doc. 246).

 For the reasons set forth herein, Marriott’s Motion will be granted.

                                       I.         BACKGROUND

        This dispute arises out of timeshares purchased by Plaintiffs. On January 24, 2008,

 Plaintiffs purchased two timeshare estates in Marriott’s weeks-based Legacy timeshare program.

 (Am. Compl., Doc. 124, ¶¶ 2, 62). Marriott’s Legacy timeshare program is a single-site timeshare



        1
           Defendants Marriott Ownership Resorts, Inc., Marriott Resorts Travel Company, Inc.,
 Marriott Resorts Title Company, Inc., and Marriott Resorts Hospitality Corporation are
 collectively referred to as “Marriott.”
                                         Page 1 of 6
Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 2 of 6 PageID 5865



 plan in which purchasers are deeded a fractional ownership interest in a condominium unit

 partitioned by weeks coupled with a use license in the accommodations of the resort where the

 condominium is located. (Id. ¶ 62). First American 2 issued a title insurance policy to Plaintiffs for

 their two timeshare estates. (Id. ¶ 4). In June 2010, Marriott began offering timeshare estates under

 the MVC Timeshare Plan (“MVC Plan”). (Id. ¶¶ 89–90). The MVC Plan is billed as a points-based

 timeshare product in a multisite timeshare plan. (Id. ¶ 90). Under the MVC Plan, purchasers are

 conveyed a beneficial interest in a Florida land trust (“MVC Trust”), which consists of forty-four

 Marriott-owned Legacy timeshare condominiums (“Component Sites”), including the one in

 which Plaintiffs owned an interest. (Id. ¶¶ 90–91).

        To create the MVC Trust, Marriott deeded its Legacy timeshare condominiums to First

 American as trustee of the MVC Trust, with all beneficial interests in the MVC Trust vesting in

 Marriott, the beneficiary. (Id. ¶ 95). As Marriott adds new properties to the MVC Trust, Marriott

 records Notices of Addition (“NOAs”) in the public land records of Orange County. (Id. ¶¶ 57,

 95). The NOAs contain a description of the newly-added properties as well as the point value

 Marriott has assigned to those properties (“Points for Sale”), which are unitized in tranches of 250

 points, called beneficial interests (“BIs”), and sold to consumers as timeshare estates. (Id.).

 However, property added to the MVC Trust via an NOA is not immediately made available for

 use by timeshare owners (“MVC Trust Owners”). (Id. ¶ 58). MVC Trust Owners are only

 permitted to use a new property once Marriott, in its discretion, delivers a Notice of Use Right

 (“NOU”) for the property to the MVC Trust managing entity, MVC Trust Owners Association,

 Inc. (Id.). After an NOU is delivered, the points from the newly-added Trust Property are sold to

 consumers, and MVC Trust Owners’ interests in the MVC Trust are recalibrated to account for the

 additional points. (Id. ¶ 104; MVC Trust Agreement, Doc. 124-13, at 13–14). MVC Trust Owners


        2
        Defendants First American Financial Corporation, First American Trust, FSB, and First
 American Title Insurance Company are collectively referred to as “First American.”
                                         Page 2 of 6
Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 3 of 6 PageID 5866



 then utilize their points to book accommodations, the cost of which is reflected as Points for Use.

 (See Doc. 124-13 at 5, 13).

        On January 14, 2015, Plaintiffs purchased four BIs, equivalent to 1,000 points, in the MVC

 Trust. (Doc. 124 ¶ 5). The transaction was memorialized in an MVC Consumer Deed recorded in

 Orange County, Florida. (Id.; Special Warranty Deed, Doc. 124-3). Plaintiffs’ deed described the

 interest being conveyed as a timeshare estate and provided an administrative code for each BI

 conveyed. (Doc. 124-3 at 2). 3 Plaintiffs purchased a title insurance policy through Marriott Resorts

 Title Company, Inc. and First American Title, FSB. (Doc. 124 ¶ 7). Thereafter, Plaintiffs initiated

 this purported class action against Defendants, alleging numerous violations of the Florida

 Vacation Plan and Timesharing Act (“Florida Timeshare Act”), Fla. Stat. § 721.01 et seq., and the

 Florida Land Trust Act, Fla. Stat. § 689.071 et seq. 4

                                     II.     LEGAL STANDARD

        “After the pleadings are closed—but early enough not to delay trial—a party may move

 for judgment on the pleadings.” Fed. R. Civ. P. 12(c) “Judgment on the pleadings . . . is appropriate

 when there are no material facts in dispute, and judgment may be rendered by considering the

 substance of the pleadings and any judicially noticed facts.” Horsley v. Rivera, 292 F.3d 695, 700

 (11th Cir. 2002). For practical purposes, a Rule 12(c) motion is subject to the same standard of

 review as a Rule 12(b)(6) motion. United States v. Halifax Hosp. Med. Ctr., 997 F. Supp. 2d 1272,

 1274 (M.D. Fla. 2014). Under a Rule 12(b)(6) analysis, a court accepts the factual allegations in

 the complaint as true and construes them in a light most favorable to the non-moving party. See

 United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th Cir. 2009). Nonetheless, “the tenet that

 a court must accept as true all of the allegations contained in a complaint is inapplicable to legal


        3
           Because the MVC Consumer Deed does not contain original page numbers, citations are
 to the electronic filing page number.
         4
           As a result of the Court’s prior Order granting Marriott’s Motion to Dismiss (Doc. 221),
 Count I of the Amended Complaint is the only claim remaining against Marriott.
                                              Page 3 of 6
Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 4 of 6 PageID 5867



 conclusions,” and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore,

 “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

 is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                            III.    ANALYSIS

         Marriott argues that Plaintiffs have failed to state a claim in Count I of the Amended

 Complaint because the property descriptions provided in the MVC Consumer Deeds are legally

 sufficient. As this Court noted previously, it is undisputed that the MVC Consumer Deeds

 themselves do not sufficiently describe the property. The Court also previously concluded that,

 based on the allegations of the Amended Complaint, parol evidence could not be considered. Upon

 further review, and in light of additional case law cited by Marriott, the Court reconsiders that

 conclusion. 5

         “To effect a valid conveyance of real property, a deed or other instrument must describe

 the property such that it is evident that a particular parcel, and not a different or unspecified one,

 is to be conveyed.” Mendelson v. Great W. Bank, F.S.B., 712 So. 2d 1194, 1196 (Fla. 2d DCA

 1998) (emphasis omitted) (collecting cases). “Florida law is liberal in favor of determining the

 actual parcel.” Rice v. Rice, 499 F. Supp. 2d 1245, 1248 (M.D. Fla. 2007). “[A] description is

 sufficient if, by relying on the description read in light of all facts and circumstances referred to in

 the instrument, a surveyor could locate the land.” Mendelson, 712 So. 2d at 1196 (emphasis

 omitted).




         5
             In light of its reconsideration, the Court need not address Marriott’s other arguments.
                                                  Page 4 of 6
Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 5 of 6 PageID 5868



        Given the unique nature of the property interest at issue and that the actual physical

 property in the MVC Trust changes, any physical description in the MVC Consumer Deeds

 themselves would be inaccurate. To this end, Marriott records NOAs, which contain a proper legal

 description of each property that is added to the MVC Trust. (See e.g., NOA, Doc. 124-7, at 3).

 The NOAs are referenced in the MVC Trust Memorandum, (Mem. of Trust Agreement, Doc. 124-

 9, at 2), which is also recorded and referenced in the MVC Consumer Deeds, (Doc. 124-3 at 2).

 Thus, if parol evidence—i.e., the MVC Trust Memorandum and the NOAs—can be considered,

 then the property description in the MVC Consumer Deeds are adequate.

        “Parol evidence is admissible to determine the description so long as the instrument itself

 shows that the parties were contemplating a particular piece of property.” Rice v. Rice, 499 F.

 Supp. 2d 1245, 1248 (M.D. Fla. 2007). In Rice, the court held that parol evidence could not be

 used because the deed did not contain a property description whatsoever. Id. at 1249. Here, from

 the face of the MVC Consumer Deeds, the parties intended to convey a beneficial interest in the

 MVC Trust Property in its entirety. (See generally Doc. 124-3). In light Florida’s liberal standard,

 this is sufficient to show that the parties were contemplating “a particular tract as distinguished

 from other lands” such that “parol evidence can be resorted to apply the description, or identify or

 locate the land, though the description [may] be somewhat general.” Bajrangi v. Magnethel Enters,

 Inc., 589 So. 2d 416, 418 (Fla. 5th DCA 1991) (quoting Lente v. Clarke, 22 Fla. 515, 519 (Fla.

 1886)); see also See Hutchinson Island Realty, Inc. v. Babcock Ventures, Inc., 867 So. 2d 528,

 532–33 (Fla. 5th DCA 2004) (“Extrinsic facts pointed out in the description may be resorted to

 ascertain the land conveyed, and the property may be identified by extrinsic evidence, as in the

 case of records of the county where the land is situate.” (quotation omitted)). 6 Accordingly,


        6
          To the extent Plaintiffs also argue that parol evidence cannot be used to correct a patent
 ambiguity, a review of cases “indicates that this ‘patent ambiguity’ doctrine has been continually
 eroded by the courts since 1939 so as to now be virtually nonexistent.” Hutchinson Island Realty,
 Inc., 867 So. 2d at 532.
                                             Page 5 of 6
Case 6:16-cv-00855-CEM-EJK Document 257 Filed 08/16/19 Page 6 of 6 PageID 5869



 because the NOAs and MVC Trust Memorandum can be considered, the property is sufficiently

 described, and Count I fails as a matter of law. Marriott’s motion will be granted.

                                       IV.     CONCLUSION

        Accordingly, it is ORDERED and ADJUDGED as follows:

            1. Marriott’s Motion for Judgment on the Pleadings (Doc. 228) is GRANTED.

            2. Count I of the Amended Complaint (Doc. 124) is DISMISSED.

            3. The Clerk is directed to terminate Marriott Ownership Resorts, Inc., Marriott

                Resorts Travel Company, Inc., Marriott Resorts Title Company, Inc., MVC Trust

                Owners Association, Inc., First American Financial Corporation, First American

                Trust, FSB, First American Title Insurance Company, and Marriott Resorts

                Hospitality Corporation as defendants in this matter and amend the case style

                accordingly.

        DONE and ORDERED in Orlando, Florida on August 16, 2019.




 Copies furnished to:

 Counsel of Record




                                             Page 6 of 6
